Order entered April 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01174-CR

                           JOSE ALFREDO FUNES JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00830-T

                                            ORDER
       Before the Court is appellant’s April 22, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief due on May 7, 2019.

       Records that are sealed are not technologically available via the attorney portal.

Nevertheless, appellate counsel may obtain, upon presentation of proper identification in person

to the Clerk of the Court, a copy of the sealed record.




                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE